Citation Nr: 1824088	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript is of record. 

In February 2016 and September 2017, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the Veteran's cause of death.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's immediate cause of death was cerebrovascular accident, due to or as a consequence of dysphagia, due to atrial fibrillation.  Hypertension and cholesterol were listed as other significant conditions which contributed to his death.

2. During the Veteran's lifetime, service connection was established for tinnitus, bilateral hearing loss, malaria, and an appendectomy scar.

3. The Veteran's malaria did not cause or contribute to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312 (b).

For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the Veteran's death certificate shows he died in May 2010 due to a cerebrovascular accident (CVA), due to or as a consequence of dysphagia, due to atrial fibrillation.  See May 2010 Death Certificate.  Hypertension and cholesterol are listed as other significant conditions which contributed to the Veteran's death.  Id.  At the time of his death, service connection was in effect for tinnitus, bilateral hearing loss, malaria, and an appendectomy scar.  See November 2007 Rating Code sheet (noting the Veteran's service connected disabilities).

The appellant asserts that her husband's death was caused or substantially contributed to, by his service-connected malaria and/or residuals of his malaria treatment.  She asserts that the Veteran's treatment of malaria with the drugs Atabine and Quinine, caused long term damage to his central nervous system (CNS) and prompted an allergic reaction to any medication that affected his CNS, which in turn caused his CVA.  See June 2010 Statement in Support of Claim; November 2015 Board Hearing.

The Board finds the Appellant's opinion that the medications used to treat the Veteran's malaria contributed to his death, is not competent and thus lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex: whether the medications taken for the treatment of the Veteran's malaria, contributed to his CVA, and thus cause of death, because there is no apparent cause-and-effect relationship that can be readily observed through the senses.  Thus, a determination as to whether the medications the Veteran was given to treat malaria substantially contributed to his passing requires an understanding of the circumstances under which a diagnosed pathology may be related to other medical ailments.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Appellant is a lay person in the field of medicine, her unsupported opinion is not competent evidence on the issue of whether the Veteran's service-connected malaria and its treatment were a proximate or contributing cause in his death, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

A VA doctor reviewed the Veteran's file in January 2011.  Based on the evidence of record, the doctor concluded that it was less likely than not that the treatment for the Veteran's malaria caused a sustained long lasting injury to his CNS.  The doctor noted that if the Veteran had a sustained injury to his CNS, he would have been diagnosed with a CNS condition decades prior to his passing.  He also reported that once an allergy is treated there are usually no other long term sequelae.  The doctor explained that it was very unlikely that an allergic reaction that did not result in documented serious complications or death in the 1940's would have had any long term cardiovascular impact.  The doctor also noted that the Veteran was diagnosed with atrial fibrillation.  The doctor reported that by its nature, atrial fibrillation is caused by abnormal beatings within the atrium of the heart.  This can allow the blood to pool in the atrium and form a clot which travels through the vascular system to the brain, causing a cerebrovascular accident.  

The January 2011 VA examiner concluded that in no way can previous treatment with anti-malarial drugs, either in terms of an allergic component nor of a possible CNS complication dating to the 1940's when the medication was used, be connected in any way to the listed factors in the Veteran's death certificate of cerebrovascular accident, dysphagia and atrial fibrillation.  The examiner stated that since there is no pathophysiological connection between either an allergic reaction or possible CNS injury as a result of use of an anti-malarial drug in the 1940's to the deceased Veteran's development of atrial fibrillation, with subsequent complication of a cerebrovascular accident which was likely as a result of the clot that is known to have significant potential to form in the atria of patients with atrial fibrillation, the Veteran's death was less likely than not caused by an allergic reaction, or other known possible complication, of his malaria that was treated in service.

A review of the Veteran's service records shows that he sought treatment in April 1944 for pain around his heart and shortness of breath.  He stated that for over a year, he had slight pains around his heart and shortness of breath, but for the past two weeks it had bother him "some" and for the past two days it had been severe.  The medical provider in April 1944 made a working diagnosis of a functional cardiac complaint.  

Another VA doctor reviewed the Veteran's file in May 2017 to determine if the Veteran's atrial fibrillation and/or hypertension (which were contributory cases of his death) were related to the in-service complaints in April 1944.  The doctor noted that in 1944 the Veteran complained of pain around his heart and shortness of breath.  However, he noted that without a diagnosis or identifiable underlying malady these symptoms are not indicative of a medical diagnosis or physical impairment.  The doctor noted that there was no objective evidence to support a diagnosis of atrial fibrillation in military service or within a year of discharge.  The Veteran received a diagnosis of new onset atrial fibrillation in December 2007, more than 52 years after his separation from service.  See May 2015 VA C&P Examination Report; December 2007 Medical Treatment Note.  The doctor also noted that while the Veteran was noted to have right bundle branch block and the left anterior fascicular block on a 2003 EKG and during a 2007 cardiology consultation, this condition does not in and of itself, cause or aggravate atrial fibrillation.  The doctor opined that the Veteran's atrial fibrillation and/or hypertension were less likely than not related to any incident of service, including his complaint of pain around his heart and shortness of breath of one year's duration in April 1944.  

Further, in February 2007 the Veteran underwent a complete blood count (CBC).  The examiner noted that the Veteran's red and white blood cell count was normal and that he did not have any malaria parasites on the smear.  See February 2007 VA C&P Examination Report.  The examiner reported that the Veteran had not had any relapses of malaria over the last 20 years and stated that he did not believe malaria was still present in the Veteran's body. 

While the Appellant referred to treatises associating a link between malaria and the central nervous system, the literature is non-specific as it does not directly deal with the Veteran's condition.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  More importantly, the VA doctors found that the Veteran's death was caused by complications due to cardiovascular disease while evidence provided by the Appellant primarily referred to neurological or psychological side effects of malaria.

The January 2011 and May 2017 VA examiners' opinions are found to carry great probative weight.  Both examiners reviewed the Veteran's history and medical records and provided detailed reasons for their conclusions.  

In sum, there is no competent medical evidence of record suggesting that the Veteran's causes of death (i.e., cerebrovascular accident, dysphagia, atrial fibrillation, hypertension and/or cholesterol) had their clinical onset during active service or are related to any incident of service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Further, the most probative evidence of record establishes that the Veteran's service-connected malaria did not cause or contribute to cause his death.

In light of the above, the preponderance of the evidence is against the Appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of death must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


